DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
In view of the Amendments to the Claims filed October 12, 2021, the provisional rejections of claims 1, 8-10, and 12-26 on the ground of nonstatutory obviousness-type double patenting previously presented in the Office Action sent June 9, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed October 12, 2021, the rejections of claims 1, 8-10, and 12-26 under 35 U.S.C. 112(a) previously presented in the Office Action sent June 9, 2021 have been withdrawn.
In view of the Amendments to the Claims filed October 12, 2021, the rejections of claims 1, 8-10, and 12-26 under 35 U.S.C. 103 previously presented in the Office Action sent June 9, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 8-10, and 12-27 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 17, 18, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14, 17, 18, 24, and 25 require the surface of the pilot equipment is a surface of a helmet or a surface of a flight suit. 
However, independent claim 1 recites, “wherein the conformal organic photovoltaic device, the pressure-sensitive adhesive, the flexible transparent substrate, and the transparent encapsulant material are configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a user of the pilot equipment”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the conformal organic photovoltaic device, the pressure-sensitive adhesive, the flexible transparent substrate, and the transparent encapsulant material configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a user of the pilot equipment wherein the surface of the pilot equipment is a surface of a helmet or a surface of a flight suit.
The specification only teaches providing vision-enhancing transmission characteristics for a surface of a helmet visor, and not for the embodiment of the helmet or flight suit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility.
With regard to claims 1 and 16, Kaltenbrunner et al. discloses an electricity-generating coating for a surface of pilot equipment, comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal organic photovoltaic device; see FIG. 1a-e depicting cited cells flexibly conforming under compression and stretching), including 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is flexible and configured to be adhered and conformed to a surface of the pilot equipment (paragraph [0020] of the instant specification teaches flexibility of OPV devices, see instant Fig. 4 depicting bending radius; the instant specification does not specify any degree of flexibility; the flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device of Kaltenbrunner et al. is cited to read on the claimed “configured to be adhered to the three-dimensional window surface, along with wires and power electronics to allow the electricity-generating coating to provide electricity on-board the aircraft” because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface and comprising electrodes; also see page 3 teaching “Extreme bending flexibility demonstrated by wrapping a solar cell around a 35 µm radius human hair”; note the flexibility of the cited 
along with wires and power electronics to allow the conformal organic photovoltaic device to generate electricity (the cited conformal organic photovoltaic device comprises electrodes, see “Device characterization” at right column, page 6; the conformal organic photovoltaic device cited as being structurally capable of being adhered along with wires and power electronics to allow generating electricity as the electrodes are capable of providing electricity for external use), and wherein
the organic photovoltaic device is semitransparent (see FIG. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate covering the conformal organic photovoltaic device (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer; see Figure 1(a) depicting 1,400 nm PET; the top half of the cited PET substrate layer adjacent the Transparent electrode” is cited to read on the claimed “flexible transparent substrate” because it is a flexible and transparent substrate, or supporting or underlying member; see Figure 1(a) depicting the cited flexible transparent substrate covering the bottom side of the cited conformal organic photovoltaic device), and
a transparent encapsulating material on the flexible transparent substrate configured to protect the conformal organic photovoltaic device (see “Substrate 

Kaltenbrunner et al. does not disclose a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and capable of adhering and conforming the conformal organic photovoltaic device to the surface of the pilot equipment (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “capable of adhering and conforming the [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface), wherein
the conformal organic photovoltaic device is configured to be adhered and conformed to the surface of the surface of the pilot equipment by the pressure-sensitive adhesive, along with wires and power electronics to allow the conformal organic photovoltaic device to generate electricity (the cited flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of adhering and conforming to a surface of a fuselage panel, by the pressure-sensitive adhesive suggested by Kim, along with wires and power electronics to allow the conformal organic photovoltaic device to generate electricity because it is depicted in FIG. 1a-e of Kaltenbrunner  et al. as adhered and conformed on a surface and comprising electrodes and the cited pressure-sensitive adhesive of Kim is depict in Fig. 2 as adhering and conforming a photovoltaic device 22 to a surface of component 10), and wherein
the conformal organic photovoltaic device, the pressure-sensitive adhesive, the flexible transparent substrate, and the transparent encapsulant material are configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a use of the pilot equipment (the cited conformal organic device, recall the semitransparent conformal photovoltaic [0013] as transparent and cited to be capable of allowing light passing through, and the cited flexible transparent substrate and cited transparent encapsulant material of Kaltenbrunner et al. are cited to read on the claimed “configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a use of the pilot equipment” because they are structurally capable of allowing light to pass through each of the cited conformal organic photovoltaic device, the cited pressure-sensitive adhesive, the cited flexible transparent substrate, and the cited transparent encapsulant material to provide vision-enhancing transmission characteristics for a use of the pilot equipment due to their transparency/semi-transparency structure).

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses the cited pressure-sensitive adhesive which is capable of adhering and conforming the conformal organic photovoltaic device to the pilot equipment, the combination of Kaltenbrunner et al. and Kim does not explicitly teach the claimed “such that air entrained may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).

With regard to claims 8, 9, 20, and 21, Kaltenbrunner et al. discloses a transfer film for manufacturing an electricity-generating coating configured to be adhered to a three0dimensional surface of pilot equipment, the transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the organic photovoltaic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent and cited to read on the claimed flexible as it comprises some degree of flexibility).

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the transfer film of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses 
the cited pressure sensitive adhesive, like PVB or EVA, which is flexible and is configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment, wherein the three-dimensional surface of the pilot equipment is one of a surface of a flight suit, a surface of a helmet, and a surface of a helmet visor (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment, wherein the three-dimensional surface of the pilot equipment is one of a surface of a flight suit, a surface of a helmet, and a surface of a helmet visor” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface) 
after removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate), wherein
the support substrate and the transfer release layer are configured to be removable from the flexible transparent substrate such that components of the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive remain on the three-dimensional surface of the pilot equipment after the support substrate and the transfer release layer have been removed (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate and the cited organic photovoltaic device which would also provide for leaving the cited pressure-sensitive adhesive suggested by Kim), and wherein
the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive are configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a use of the pilot equipment (the cited conformal organic device, recall the semitransparent conformal photovoltaic device of Kaltenbrunner et al. depicted in Fig. 1 cited to be capable of allowing light passing through, the cited pressure-sensitive adhesive of Kim taught in [0013] as transparent and cited to be capable of allowing light passing through, and the cited flexible transparent substrate of Kaltenbrunner et al. are cited to read on the claimed “configured to allow light to pass through so as to provide vision-enhancing transmission characteristics for a use of the pilot equipment” because they are structurally capable of allowing light to pass through each of the cited organic photovoltaic device, the cited pressure-sensitive adhesive, and the cited flexible transparent substrate to provide vision-enhancing 

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses the cited pressure-sensitive adhesive which is configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment, the combination of Kaltenbrunner et al. and Kim does not explicitly  teach the claimed “such that air entrained may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Kim, and Chung teaches the claimed “such that air entrained may be removed” as Chung exemplifies lamination processes “so that all air” is pressed out.
Claims 10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1) and Chung (U.S. Pub. No. 2011/0300664 A1), as applied to claims 1, 8, 9, 16, 20, and 21 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 10 and 22, independent claim 8 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a transfer film comprising a glass support substrate. 
Modified Kaltenbrunner et al. does not disclose a transfer film wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness 
With regard to claim 12, independent claim 8 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 8 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Kim) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).


However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
Claim 13-15, 17-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1) and Chung (U.S. Pub. No. 2011/0300664 A1), as applied to claims 1, 8, 9, 16, 20, and 21 above, and in further view of Litz (U.S. Pub. No. 2010/0132715 A1).
With regard to claim 13-15, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Kim are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 


However, Kaltenbrunner et al. discloses a transfer film for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Kim which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).
The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a surface of the pilot equipment such as a helmet or a helmet visor.
However, Litz discloses a photovoltaic cell and discloses it is conventionally known to apply the devices to helmet visors (see [0016] and FIG. 4 depicting visor 90 with curved surface cited to read on the claimed “pilot equipment”). 

The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “removing the support substrate and the transfer release layer from the transfer film leaving the flexible transparent substrate, the conformal organic photovoltaic device, and the pressure–sensitive adhesive on the curved surface of the fuselage panel” as the cited support substrate and cited transfer release film are removed and the cited flexible transparent substrate, the cited conformal organic photovoltaic device, and the cited pressure–sensitive adhesive, would remain adhered to the curved surface, see Figure 1(a) of Kaltenbrunner et al.. The application of the transfer film of modified Kaltenbrunner et al. is cited to teach the claimed “providing the transparent encapsulating material on the flexible transparent substrate for protecting the conformal organic photovoltaic device” as the transparent encapsulating material is depicted in Figure 1(a) of Kaltenbrunner et al. as provided on the cited flexible transparent substrate and functions as a physical barrier covering the cited conformal organic photovoltaic device.
With regard to claims 17-19, independent 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. 

However, Litz discloses a photovoltaic cell and discloses it is conventionally known to apply the devices to helmet visors (see [0016] and FIG. 4 depicting visor 90 with curved surface also reading on the claimed “flexible surface” as the surface has some degree of flexibility; the claimed “flight suit” is interpreted to include garments capable of being worn during flight; the cited curved/flexible surface of the cited helmet visor is cited to read on the claimed flight suit as it is a protective garment capable of being worn during flight). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to the curved/flexible helmet visors as taught by Litz because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The cited helmet visor is interpreted to read on the claimed “pilot equipment” because the helmet is capable of being used by a pilot.
Kaltenbrunner et al., as modified above to be applied on the curved surface of the pilot equipment teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor as suggested by Litz above necessarily includes engagement to a first curved surface of the pressure sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device), and wherein 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved/flexible surface of the of the pilot equipment/flight suit/helmet/helmet visor because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side 

The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Kim, applied on a curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor as suggested by Litz, does not explicitly teach the claimed “such that entrained air may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Kim, as applied to the curved surface suggested by Litz, to be configured to be adapted to the lamination technique taught by Chung, which presses out all air, because it would have led to 
With regard to claims 23-26, independent 1 is obvious over Kaltenbrunner et al. in view of Kim and Chung under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. discloses the electricity-generating coating of claim 1 (recall rejection of claim 1 above) but does not teach “The electricity-generating coating of claim 1, further comprising: the surface of the pilot equipment”.
However, the only difference between the invention, as claimed, and the electricity-generating coating of modified Kaltenbrunner et al. is the coating further comprises the surface of the pilot equipment such as a helmet, a helmet visor, or a flight suit.
[0016] and FIG. 4 depicting visor 90 with curved surface; the claimed “flight suit” is interpreted to include garments capable of being worn during flight; the cited curved surface of the cited helmet visor is cited to read on the claimed flight suit as it is a protective garment capable of being worn during flight). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a curved helmet visors as taught by Litz because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The cited helmet visor is interpreted to read on the claimed “pilot equipment” because the helmet is capable of being used by a pilot.
Kaltenbrunner et al., as modified above to be applied on the curved surface of the pilot equipment teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of the pilot equipment as suggested by Litz above is cited  to provide for the curved surface of the conformal organic photovoltaic device) 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved surface of the pilot equipment (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved surface of the of the pilot equipment because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the pilot equipment as suggested by Litz above necessarily includes engagement of a second curved surface of the pressure sensitive adhesive interfacing the curved surface of the pilot equipment corresponding to the curved surface of the of the pilot equipment).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), Chung (U.S. Pub. No. 2011/0300664 A1), and Litz (U.S. Pub. No. 2010/0132715 A1), as applied to claims 13-15, 17-19, and 23-26 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claim 27, claim 13 is obvious over Kaltenbrunner et al. in view of Kim, Chung, and Litz under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a transfer film comprising a glass support substrate. 
Modified Kaltenbrunner et al. does not disclose a transfer film wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 3, 2021